  Case 20-00243       Doc 39     Filed 05/27/20 Entered 05/27/20 15:26:43         Desc Main
                                   Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
John R Coughlin,                                )   NO.: 20-00243
                                                )
         Debtor,                                )   CHAPTER 13
                                                )
                                                )   JUDGE: Donald R Cassling

                                                    Hearing: June 4, 2020
                                                    Time: 9:30 a.m.


                         RESPONSE TO MOTION FOR LEAVE TO
                               SELL REAL PROPERTY

         Now Comes U.S. Bank National Association, by and through undersigned counsel, in

response to Debtor’s Motion for Leave to Sell Real Property stating as follows:

      1. On January 6, 2020, the Debtor filed the instant bankruptcy petition under Chapter 13

           of the Bankruptcy Code (11 U.S.C. Sec. 1301 et seq.)

      2. U.S. Bank National Association services the mortgage lien on the real property located

           at 5723 W. 129th St., Apt. 9, Crestwood, IL 60445.

      3. The terms of the Amended plan provide that the Debtor shall remit monthly mortgage

           payments directly to U.S. Bank National Association.

      4. Debtor now seeks the Court’s authorization to sell the property located at 5723 W.

           129th St., Apt. 9, Crestwood, IL 60445.

      5. Debtor’s Motion indicates she has a purchase offer in the amount of $64,000.00 with

           an anticipated closing date of April 29, 2020.

      6. U.S. Bank National Association is not opposed to Debtor’s Motion to Sell the property

           provided that the mortgage lien is paid in full pursuant to a contemporaneous payoff
  Case 20-00243       Doc 39     Filed 05/27/20 Entered 05/27/20 15:26:43            Desc Main
                                   Document     Page 2 of 4


          statement secured at the time of closing.

      7. Additionally, given the tentative nature of real estate sales, U.S. Bank National

          Association requests adequate protection payments until the sale is completed and for

          the sale to be completed within six months from entry of the Order permitting Debtor

          to sell the property located at 5723 W. 129th St., Apt. 9, Crestwood, IL 60445.



      WHEREFORE, U.S. Bank National Association respectfully requests that this Court enter

an Order permitting Debtor to sell the property subject to U.S. Bank National Association being

adequately protected and paid in full, and for such other and further relief as the Court deems just

and proper.



                                              McCalla Raymer Leibert Pierce, LLC

                               By:            /s/Toni Townsend
                                              Toni Townsend
                                              Illinois Bar No. 6289370
                                              1 N. Dearborn Suite 1200
                                              Chicago, GA 60602
                                              (312) 346-9088 X5174
                                              Toni.Townsend@mccalla.com
  Case 20-00243       Doc 39    Filed 05/27/20 Entered 05/27/20 15:26:43           Desc Main
                                  Document     Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )   BANKRUPTCY CASE
                                               )
John R Coughlin,                               )   NO.: 20-00243
                                               )
         Debtor,                               )   CHAPTER 13
                                               )
                                               )   JUDGE: Donald R Cassling

                                                   Hearing: June 4, 2020
                                                   Time: 9:30 a.m.

                                     NOTICE OF FILING

To: See attached service list

PLEASE TAKE NOTICE THAT on May 27, 2020, U.S. Bank National Association filed the
attached Response.
                          PROOF OF SERVICE

        I, the undersigned Attorney, Certify that I served a copy of this Response to Motion to
Allow Sale of Real Estate and Shorten Notice of Addresses attached by Electronic Notice
through ECF or depositing the same in the United States Mail at 1 N. Dearborn Suite 1200,
Chicago, IL 60602, at or before 5:00 p.m., on May 27, 2020, with proper postage prepaid.




*THESE DOCUMENTS ARE AN                                 /s/Toni Townsend
ATTEMPT TO COLLECT A DEBT                               Toni Townsend
AND ANY INFORMATION                                     ARDC# 6289370
OBTAINED WILL BE USED FOR                               McCalla Raymer Leibert
THAT PURPOSE*                                           Pierce, LLC
                                                        1 N. Dearborn Suite 1200
                                                        Chicago, IL 60602
  Case 20-00243       Doc 39      Filed 05/27/20 Entered 05/27/20 15:26:43      Desc Main
                                    Document     Page 4 of 4


                                        SERVICE LIST

To Trustee:                                              by Electronic Notice through ECF
Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603


To Debtor:
John R Coughlin                                          Served via U.S. Mail
2835 Gabrielle St
Apt. 310
Downers Grove, IL 60515

To Attorney:                                             by Electronic Notice through ECF
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090


McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
